Willson, J.
This is an appeal from a judgment final upon a forfeited bail bond. The judgment nisi is fatally defective because it omits to state “ that the same will be made final unless good cause be shown at the next term of the court why the defendant did not appear.” Code Crim. Proc. 441; Collins v. State, ante, p. 356.
The objections urged to the validity of the bond, by defendant’s counsel, we do not think are tenable. It is a bail bond taken under the order of an examining court, binding the party to appear before the District Court, and to answer to the charge of robbery, and we think the bond possesses all the legal requisites of a valid bail bond.
The judgment is reversed and the cause remanded.

Reversed and remanded.